NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 9, 11-14 and 16-24 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious the diode circuit further including: a first plurality of zener diodes coupled in series, the first plurality of zener diodes coupled in parallel with the second diode; and a second plurality of zener diodes coupled in series, the second plurality of zener diodes coupled in parallel with the first diode as cited with the rest of the claimed limitations.
Claims 11-14 and 16-21 are allowed based on the dependency from claim 9.
Claim 22 is allowed because the prior art of record does not disclose nor render obvious the bootstrap diode circuit including: first and second diodes coupled in series, a first plurality of zener diodes coupled in series, and a second plurality of zener diodes coupled in series, wherein: the first diode and the second diode include respective reverse bias voltage ratings; the first plurality of zener diodes is coupled in parallel with the first diode; and the second plurality of zener diodes is coupled in parallel with the second diode as cited with the rest of the claimed limitations.
Claim 23 is allowed because the prior art of record does not disclose nor render obvious the diode circuit includes: a first diode and a second diode coupled in series; a first plurality of zener diodes coupled in series, the first plurality of zener diodes being coupled in parallel with the second diode; and a second plurality of zener diodes coupled in series, the second plurality of zener diodes being coupled in parallel with the first diode as cited with the rest of the claimed limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK C CHEN/Primary Examiner, Art Unit 2842